 



EXHIBIT 10.1

 

TWELFTH EXTENSION AGREEMENT

 

This AGREEMENT (this “Agreement”) is dated as of July 2, 2015 and made between:

 

(1)FAR EAST ENERGY (BERMUDA), LTD., a company incorporated in Bermuda with its
registered office at Clarendon House, 2 Church Street, Hamilton HM II, Bermuda
with registration number 36700 (the “Borrower”);

 

(2)FAR EAST ENERGY CORPORATION, a company incorporated in the State of Nevada,
United States of America, with its registered office at 711 S. Carson Street,
Suite 4, Carson City, Nevada with registration number NV20001201882 (the
“Guarantor”); and

 

(3)STANDARD CHARTERED BANK as lender (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

(A)The Borrower, the Guarantor and the Lender are parties to that certain
Facility Agreement dated as of November 28, 2011 as amended by an Amendment
Letter Agreement dated as of May 21, 2012, as further amended by a Second
Amendment to Facility Agreement dated as of November 28, 2012, as further
amended by a Third Amendment to Facility Agreement dated as of December 18,
2012, as further amended by a Fourth Amendment to Facility Agreement dated as of
January 8, 2013, as further amended by a Fifth Amendment to Facility Agreement
dated as of January 15, 2013, and as further amended as of December 31, 2013 and
extended by Extension Agreement dated as of March 31, 2014, Second Extension
Agreement dated as of July 9, 2014, Third Extension Agreement dated as of
September 12, 2014, Fourth Extension Agreement dated as of October 31, 2014,
Fifth Extension Agreement dated as of November 28, 2014, Sixth Extension
Agreement dated as of December 31, 2014, Seventh Extension Agreement dated as of
January 15, 2015, Eighth Extension Agreement dated as of February 18, 2015,
Ninth Extension Agreement dated as of March 31, 2015, Tenth Extension Agreement
dated as of April 30, 2015 and Eleventh Extension Agreement dated as of June 1,
2015 (the “Eleventh Extension Agreement”), providing for a secured term loan
facility for the purposes described therein (collectively, the “Facility
Agreement”).

 

(B)The Facility is fully drawn in the amount of U.S $21,000,000.00.

 

(C)The Loans made under the Facility are due to be repaid on the Termination
Date of July 3, 2015.

 

(D)Accrued interest on each Loan is due on July 3, 2015 (the “July Interest
Payment”).

 

(E)A payment of $175,000 (the “Additional Payment”) is due the Lender on July 3,
2015 pursuant to Clause 4.2 of the Eleventh Extension Agreement.

 

(F)The Borrower has requested that the Termination Date under the Facility
Agreement be extended to September 4, 2015, and that the July Interest Payment
and the Additional Payment be deferred to the same date.

 



1

 

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:

 

1.interpretation

 

1.1Definitions

 

In this Agreement:

 

“Effective Date” means the date on which the Lender confirms to the Borrower
that it has received all of the documents and other evidence required under
Clause 2 (Conditions Precedent and Effectiveness) of this Agreement in form and
substance satisfactory to the Lender.

 

1.2Interpretation

 

(a)Capitalized terms used and not defined in this Agreement have the meaning
ascribed to them in the Facility Agreement.

 

(b)The provisions of clause 1.2 (Construction) of the Facility Agreement apply
to this Agreement as if they were set out in full in this Agreement, except that
references therein to ‘this Agreement’ are to be construed as references to this
Agreement.

 

2.Conditions Precedent and effectiveness

 

It shall be a condition precedent to the effectiveness of this Agreement that
the Lender has received all of the following documents and other evidence in
form and substance satisfactory to the Lender:

 

2.1The following documents in respect of the Obligors:

 

(a)A copy of the constitutional documents of each Obligor.

 

(b)A copy of a resolution of the board of directors of each Obligor:

 

(i)approving the terms of, and the transactions contemplated by, this Agreement
and resolving that it execute this Agreement;

 

(ii)authorizing a specified person or persons to execute this Agreement on its
behalf;

 

(iii)authorizing a specified person or persons, on its behalf, to sign and/or
dispatch all documents and notices to be signed and/or dispatched by it under or
in connection with this Agreement; and

 

(iv)in the case of a Guarantor, resolving that it is in the best interests of
the relevant guarantor to enter into the transactions contemplated by this
Agreement.

 

(c)A specimen of the signature of each person authorized by the resolution
referred to in paragraph (b) above.

 

(d)A certificate of an authorized signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Clause 2 (Conditions
Precedent and Effectiveness) is correct, complete and in full force and effect
as at a date no earlier than the Effective Date.

 

2.2A duly executed original of this Agreement.

 

2.3Evidence that any interest payable by the Borrower under the Facility
Agreement (other than the July Interest Payment) has been paid.

 



2

 

 

2.4A copy of any other Authorization or other document, opinion or assurance
which the Lender considers to be necessary in connection with the entry into and
performance of the transactions contemplated by any Finance Document.

 

2.5Evidence that all costs and expenses of the Lender (including professional
fees) incurred prior to the Effective Date in connection with the Group, the
Finance Documents and this Agreement have been paid by the Borrowers.

 

3.representations and warranties

 

Each Obligor jointly and severally represents and warrants to the Lender on the
date of this Agreement and on the Effective Date that:

 

(a)The obligations expressed to be assumed by it in this Agreement are (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors rights generally) legal, valid,
binding and enforceable obligations.

 

(b)All of the representations and warranties contained in clauses 18.1 – 18.29
(Representations) of the Facility Agreement are true and correct.

 

4.EXTENSION OF MATURITY OF THE LOANS

 

4.1Subject to the conditions set forth in Clause 2 hereof, effective as of the
Effective Date the Lender hereby agrees to extend the Termination Date under the
Facility Agreement to September 4, 2015 (except that, if the Termination Date
would otherwise fall on a day which is not a Business Day, it will instead be
the immediately preceding Business Day).

 

4.2It is further agreed that the Additional Payment due pursuant to Clause 4.2
of the Eleventh Extension Agreement and the July Interest Payment shall be due
on the Termination Date and if not made when due shall constitute an Unpaid Sum
(as defined in the Facility Agreement) accruing default interest at the rate set
forth in Clause 3.8 and shall be subject to the provisions set forth therein.

 

5.Release of lender and related parties

 

5.1Each Obligor voluntarily and knowingly releases, holds harmless, and forever
discharges the Lender and each of the Lender’s predecessors, agents,
shareholders, partners, directors, officers, employees, representatives,
professionals and their respective successors and assigns (the “Released
Parties”) from all possible claims, demands, actions, causes of action, damages,
costs or expenses, and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, or conditional, at
law or in equity, originating in whole or in part on or before the Effective
Date which any Obligor may now or hereafter have against any of the Released
Parties and irrespective of whether any such claims arise out of contract, tort,
violation of law or regulations, or otherwise, including, without limitation,
the exercise of any rights and remedies under, and all other matters relating
to, the Finance Documents, and the negotiation and execution of this Agreement.

 

6.MISCELLANEOUS

 

6.1Limited Waiver

 

Without limiting the generality of the provisions of Clause 33 (Amendments and
Waivers) of the Facility Agreement, the consent set forth herein shall be
limited precisely as written and is provided solely for the purpose of extending
the maturity of the Loans, and this Agreement does not constitute, nor should it
be construed as, a waiver of compliance by the Obligors of any other term,
provision or condition of the Facility Agreement or any other instrument or
agreement referred to therein.

 



3

 

 

6.2Finance Document

 

This Agreement is a Finance Document.

 

6.3Costs and expenses

 

The Borrower agrees that the provisions of clause 16 (Costs and Expenses) of the
Facility Agreement shall apply to this Agreement.

 

6.4Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

6.5Reservation of rights

 

The Parties reserve all rights with respect to any continuing or future Default.

 

6.6Confirmations

 

(a)The Guarantor hereby acknowledges that it has read this Agreement and
consents to its terms, and hereby confirms and agrees that, notwithstanding the
effectiveness of this Agreement, its guarantee of the Borrower’s obligations
under the Finance Documents (the “Guaranteed Obligations”) shall not be impaired
or affected and such guarantee is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects.

 

(b)The Obligors acknowledge and agree that (i) all liens evidenced by the
Facility Agreement and the Security Documents are hereby ratified, confirmed and
continued, (ii) the extension of maturity of the Loans pursuant to this
Agreement, the other agreements set forth herein and the execution of this
Agreement shall not constitute a re-grant of any existing Security granted in
connection with the Facility Agreement (the “Existing Security”), (iii) the
Existing Security shall remain in full force and effect after giving effect to
this Agreement, and (iv) the Existing Security extends to the Guaranteed
Obligations as amended pursuant to this Agreement.

 

6.7Governing law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 

[Signature page follows]

  

4

 

 

This Agreement has been entered into as of the date stated at the beginning
hereof.

 

SIGNATORIES

 

BORROWER:

 

FAR EAST ENERGY (BERMUDA), LTD.

 

By: /s/ Michael R. McElwrath   Name: Michael R. McElwrath   Title: Chairman  

 

GUARANTOR:

 

FAR EAST ENERGY CORPORATION

 

By: /s/ Michael R. McElwrath   Name: Michael R. McElwrath   Title: CEO and
President  

 

LENDER:

 

STANDARD CHARTERED BANK

 

By: /s/ Marc Chait   Name: Marc Chait   Title: Director  

 

By: /s/ Lorena Pinzon   Name: Lorena Pinzon   Title: GSAM Officer  

  

 

 

Signature page to Twelfth Extension Agreement

 

 



 